Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of a vertical cam groove having at least two discrete superimposed horizontal groove branches, in the context of the claims and in the presence of the other limitations is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2012/0187269 discloses a beverage machine with a movable support having a vertical cam groove (8) and a rack system (11) which is used to position the support vertically, but doesn’t disclose the horizontal groove branches of the instant invention.
US Patent 9,314,131 discloses a beverage dispensing machine having a movable support with several support positions, but makes use of a friction fit between a recess (9, 9’) and protrusion (8) to position the support.
US PGPub 2001/0065126 discloses a beverage dispensing machine having a support (3) which is positioned using a cam groove (19), but doesn’t disclose multiple support positions defined by horizontal groove branches.333997
DE 42 26 151 discloses a beverage dispensing machine having a container support (12), which is positioned through the use of a cam surface (16), but doesn’t disclose a vertical cam groove having at least two discrete superimposed horizontal groove branches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753